DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on January 25, 2021 have been fully considered but they are not persuasive. 

On page 2-4, the Applicant argues, “in order to expedite the prosecution, Applicant has amended claim 1 according to original claims 2, 7, and 9, and respectfully submits that amended claim 1 defines over the cited art for at  least the following reasons. 
Amended claim 1 recites: 
A service data packet transmission method, comprising: upon receipt of a scheduling command for an uplink resource transmitted from a network side device, acquiring attribute information of to-be-transmitted service data packets, the attribute information of the to-be-transmitted service data packets comprising a time delay; and 
mapping the to-be-transmitted service data packets to the uplink resource in accordance with a time delay requirement on the to-be-transmitted service data packets, and transmitting the to-be-transmitted service data packets on the uplink resource, 
wherein the mapping the to-be-transmitted service data packets to the uplink resource in accordance with the time delay requirement on the to-be-transmitted service data packets and transmitting the to-be-transmitted service data packets on the uplink resource comprises: 

determining the to-be-transmitted service data packets corresponding to a transmission time delay for a scheduled resource indicated by a currently- received scheduling command in accordance with a preconfigured correspondence between the time delay requirement on the to-be-transmitted service data packets and the scheduled resource; and mapping the to-be transmitted service data packets to the scheduled resource, and transmitting the to-be-transmitted service data packets on the scheduled resource, 
wherein when the second scheduled resource indicated by the second scheduling command has been received, the to-be-transmitted service data packets comprise a second to-be transmitted service data packet, and a time delay requirement on the second to-be-transmitted service data packet is lower than a time delay requirement on the first to-be-transmitted service data packet, terminating the transmission of the first scheduled resource, mapping theApp. No. 16/090,579 Page 15 of 19 second to be-transmitted service data packet to the second scheduled resource, and transmitting the second to-be-transmitted service data packet on the second scheduled resource. 
(Emphasis Added.) 
In contrast, Furuskog provides a system and method of Random-Access Response, RAR, messaging when a base station employs narrow beamforming. Multiple RAR messages are 
However, Furuskog does not teach or suggest at least the following limitations of pending claim 7: "when the second scheduled resource indicated by the second scheduling command has been received, the to-be-transmitted service data packets comprise a second to-be-transmitted service data packet, and a time delay requirement on the second to-be-transmitted service data packet is lower than a time delay requirement on the first to-be-transmitted service data packet, terminating the transmission of the first scheduled resource, mapping the second to-be- transmitted service data packet to the second scheduled resource, and transmitting the second to-be-transmitted service data packet on the second scheduled resource", which now have been incorporated into pending claim 1 as indicated above.6/090,579 Page 16 of 19 
In addition, on page 5, paragraph 2 of this Office Action, the Examiner alleges that the limitations of original claim 9 are disclosed by Furuskog in Figs. 6, 8-10; paragraphs [0081]; [086]-[0090]; [0094]-[0101]; [0028]; [0070]; and so on. 
In this regard, Applicant respectfully submits that, Figs. 6 and 8-10 as well as relevant paragraphs in the description of Furuskog disclose a relationship between the messages and the 
Therefore, independent claim 1 is allowable for at least the above reasons. 
Independent claim 17 includes similar features, and are allowable for at least similar reasons, as claim 1.”
	First of all, the Examiner objected claim 7, which depends on claim 4, in its entirety, and the limitation, “when the to-be-transmitted service data packets do not comprise any other data packet where a time delay requirement on the any other data packet is lower than the time delay requirement on the first to-be-transmitted service data packet, omitting the second scheduling command” is allowable subject matter.  
	The above argued limitations are not allowable as these limitations are obvious to one of ordinary skill in the art before the effective filing date of the invention such as see Li et al. (US 2017/0290026 A1).
However, the amended according to original claim 2 and claim 7 are ‘OR’ed. That is, the added limitations from claim 2 and 7 are amended in an alternative way. Therefore, since 
That is, as cited in the Non-Final rejection, Furuskog discloses the mapping the to-be-transmitted service data packets to the uplink resource in accordance with the time delay requirement on the to-be-transmitted service data packets and transmitting the to-be-transmitted service data packets on, the uplink resource comprises (Figs. 4A-4B; paragraph [0022]; [0029]-[0032]; [0035]; [0066]-[0067]; [0070]-[0071]; [0077]; and etc.).
Furuskog further discloses determining whether a first transmission time delay for a first scheduled resource indicated by a first scheduling command transmitted from the network side device meets the time delay requirement on the to-be-transmitted service data packets, to acquire a determination result (e.g. figs. 6, 8-10; paragraph [0071]; [0081]; [0084]-[0085]; [0087]; [0095]-[0099]; and etc.); and mapping the to-be-transmitted service data packets to the first scheduled resource or a second scheduled resource indicated by a subsequently-received second scheduling command in accordance with the determination result, and transmitting the to-be-transmitted service data packets on the first scheduled resource or the second scheduled resource, wherein a second transmission time delay for the second scheduled resource is different from the first transmission time delay for the first scheduled resource (e.g. figs. 8-10; paragraph [084]-[0090]; [0094]-[0101]; [0028]; [0070]-[0071]; and so on). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 10, 12, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Furuskog et al. (US 2016/0227575 A1).
Regarding claim 1, Furuskog discloses a service data packet transmission method (e.g. abstract), comprising: upon receipt of a scheduling command for an uplink resource transmitted from a network side device, acquiring attribute information of to-be-transmitted service data packets, the attribute information of the to-be-transmitted service data packets comprising a time delay (paragraph [0021]; [0025]; [0028]; [0031] and so on, illustrating the reception of UL granting or scheduling resources comprising time delay by UE from network entity and/or eNB); and mapping the to-be-transmitted service data packets to the uplink resource in accordance with a time delay requirement on the to-be-transmitted service data packets, and transmitting the to-be-transmitted service data packets on the uplink resource (such as Figs. 4A-4B; paragraph [0022]; [0029]-[0032]; [0035]; [0066]-[0067]; [0070]-[0071]; [0077]; and etc., explaining the mapping of messages on the UL granted resources and transmitting the mapped messages based on the time delay indicated), wherein the mapping the to-be-transmitted service data packets to the uplink resource in accordance with the time delay requirement on the to-be-transmitted service data packets and transmitting the to-be-transmitted service data packets on, the uplink resource comprises (Figs. 4A-4B; paragraph [0022]; [0029]-[0032]; [0035]; [0066]-[0067]; [0070]-[0071]; [0077]; and etc.), determining whether a first transmission time delay for a first 
Regarding claim 17, Furuskog discloses a User Equipment (UE) (50 and/or 68), comprising: processor (165) and a memory (167) connected to the processor through a bus interface (fig. 11), wherein the memory is configured to store therein programs and data for operation of the processor, and the processor is configured to call and execute the programs and data stored in the memory (fig. 11; paragraph [0103]-[0105]) to: upon receipt of a scheduling command for an uplink resource from a network side device, acquire attribute information of to-be-transmitted service data packets, the attribute information of the to-be-transmitted service data packets comprising a time delay (paragraph [0021]; [0025]; [0028]; [0031] and so on); and map the to-be-transmitted service data packets to the uplink resource in accordance with a time delay requirement on the to-be-transmitted service data packets, and transmit the to-be-transmitted service data packets on the uplink resource (Figs. 4B, ; paragraph [0022]; [0029]-[0032]; [0035]; [0066]-[0067]; [0070]-[0071]; [0077]; and etc.), wherein the processor is further configured to call and execute the programs and data stored in the memory to: wherein the mapping the to-be-transmitted service data packets to the uplink resource in accordance with the time delay requirement on the to-be-transmitted service data packets and transmitting the to-be-transmitted service data packets on, the uplink resource comprises (Figs. 4A-4B; paragraph [0022]; [0029]-[0032]; [0035]; [0066]-[0067]; [0070]-[0071]; [0077]; and etc.), determining whether a first transmission time delay for a first scheduled resource indicated by a first scheduling command transmitted from the network side device meets the time delay requirement on the to-be-transmitted service data packets, to acquire a determination result (e.g. figs. 6, 8-10; paragraph [0071]; [0081]; [0084]-[0085]; [0087]; [0095]-[0099]; and etc.); and mapping the to-be-transmitted service data packets to the first scheduled resource or a second scheduled resource indicated by a subsequently-received second scheduling command in accordance with the 
Regarding claim 2, Furuskog discloses wherein a second transmission time delay for the second scheduled resource is different from the first transmission time delay for the first scheduled resource (e.g. figs. 8-10; paragraph [086]-[0090]; [0094]-[0101]; [0028]; [0070]; and so on). 
Regarding claim 3 and 39, Furuskog discloses the first transmission delay is greater than the second transmission delay (figs. 8-10; paragraph [0070]; [0028]; and etc.). 
Regarding claim 4 and 40, Furuskog discloses the mapping the to-be-transmitted service data packets to the first scheduled resource in accordance with the determination result and transmitting the to-be-transmitted service data packets on the first scheduled resource comprises: when the first transmission time delay for the first scheduled resource meets a first time delay requirement on a first to-be-transmitted service data packet of the to-be-transmitted service data packets, mapping the first to-be-transmitted service data packet to the first scheduled resource and transmitting the first to-be-transmitted service data packet within the first transmission delay (e.g. figs. 8-10; paragraph [086]-[0090]; [0094]-[0101]; [0028]; [0070]; and so on); and when the first transmission time delay for the first scheduled resource does not meet the first time delay requirement on the first to-be-transmitted service data packet of the to-be-transmitted service data packets, mapping other to-be-transmitted service data packets of the to-be-transmitted service data, packets other than the first to-be-transmitted service data packet to the first scheduled resource and transmitting the other to-be-transmitted service data packets within the first transmission delay (fig. 6; paragraph [0081]; and so on). 
Regarding claim 5 and 41, Furuskog discloses when the to-be-transmitted service data packets further comprise a second to-be-transmitted service data packet having a second time delay requirement and a length of the second time delay requirement is greater than a length of the first time delay requirement, mapping the first to-be-transmitted service data packet and at least a part of the second to-be-transmitted service data packet to the first scheduled resource, and transmitting the first to-be-transmitted service data packet and the at least a part of the 
Regarding claim 6, Furuskog discloses the mapping the to-be-transmitted service data packets to the second scheduled resource indicated by the subsequently-received second scheduling command in accordance with the determination result comprises: when the first transmission time delay for the first scheduled resource does not meet a first time delay requirement on a first to-be-transmitted service data packet of the to-be-transmitted service data packets and the second scheduled resource having a second transmission time delay indicated by the second scheduling command has been subsequently received from the network side device, mapping the first to-be-transmitted service data packet to the second scheduled resource (figs. 6, 8-10; paragraph [0081]; [086]-[0090]; [0094]-[0101]; [0028]; [0070]; and so on). 
Regarding claim 10, Furuskog discloses the determining the to-be-transmitted service data packets corresponding to the transmission time delay for the scheduled resource indicated by the currently-received scheduling command comprises: determining other to-be-transmitted service data packets of the to-be-transmitted service data packets other than a first to-be-transmitted service data packet as the to-be-transmitted service data packets corresponding to the transmission time delay for a first scheduled resource indicated by the currently-received scheduling command, wherein the time delay requirement on the first to-be-transmitted service data packet is lower than the time delay requirement on the other to-be-transmitted service data packets (figs. 6, 8-10; paragraph [0081]; [086]-[0090]; [0094]-[0101]; [0028]; [0070]; and so on). 
Regarding claim 12, Furuskog discloses the determining the to-be-transmitted service data packets corresponding to the transmission time delay for the scheduled resource indicated 
Regarding claim 18, Furuskog discloses wherein a second transmission time delay for the second scheduled resource is different from the first transmission time delay for the first scheduled resource (e.g. figs. 8-10; paragraph [086]-[0090]; [0094]-[0101]; [0028]; [0070]; and so on). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Furuskog in view of Li et al. (US 2017/0290026 A1).
Regarding claim 14, as applied above, Furuskog discloses the transmission of the first scheduled resource. However, Furuskog doesn’t disclose the terminating the transmission of the first scheduled resource comprises: when it determines to terminate the transmission of the first scheduled resource and a start transmission moment for the first scheduled resource does not arrive, not transmitting the first scheduled resource; or when a start transmission moment for the second scheduled resource arrives, terminating the transmission of the first scheduled resource; or when the start transmission moment for the second scheduled resource arrives, pausing the transmission of the first scheduled resource, and after the transmission of the second scheduled resource is completed, continuing to transmitting a remaining portion of the first scheduled resource.
Li teaches the terminating the transmission of the first scheduled resource comprises: when it determines to terminate the transmission of the first scheduled resource and a start transmission moment for the first scheduled resource does not arrive, not transmitting the first scheduled resource; or when a start transmission moment for the second scheduled resource arrives, terminating the transmission of the first scheduled resource; or when the start transmission moment for the second scheduled resource arrives, pausing the transmission of the first scheduled resource, and after the transmission of the second scheduled resource is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the terminating the transmission of the first scheduled resource comprises: when it determines to terminate the transmission of the first scheduled resource and a start transmission moment for the first scheduled resource does not arrive, not transmitting the first scheduled resource; or when a start transmission moment for the second scheduled resource arrives, terminating the transmission of the first scheduled resource; or when the start transmission moment for the second scheduled resource arrives, pausing the transmission of the first scheduled resource, and after the transmission of the second scheduled resource is completed, continuing to transmitting a remaining portion of the first scheduled resource as taught by Li into Furuskog in order to improve quality of service and reduce interference.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Furuskog in view of Quan et al. (US 2018/0070368 A1).
Regarding claim 15, as applied above, Furuskog discloses the transmission of the first scheduled resource. However, Furuskog doesn’t disclose subsequent to terminating the transmission of the first scheduled resource, the service data packet transmission method further comprises: when a retransmission moment arrives, retransmitting the first scheduled resource in accordance with a retransmission scheduling command.
Quan teaches subsequent to terminating the transmission of the first scheduled resource, the service data packet transmission method further comprises: when a retransmission moment 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use subsequent to terminating the transmission of the first scheduled resource, the service data packet transmission method further comprises: when a retransmission moment arrives, retransmitting the first scheduled resource in accordance with a retransmission scheduling command as taught by Quan into Furuskog in order to increase reliability.
Allowable Subject Matter
Claims 7-8, 11, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.